Exhibit 10.2

EXECUTION VERSION

THIRD AMENDMENT TO

SECOND LIEN CREDIT AGREEMENT

THIRD AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”) dated as of
February 7, 2018 among

SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”),

SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation, and KMART CORPORATION, a
Michigan corporation (the “Borrowers”),

the Guarantors party to the Amended Second Lien Credit Agreement (as defined
below) (the “Guarantors”),

the Lenders party to the Amended Second Lien Credit Agreement, and

JPP, LLC, as Administrative Agent and collateral administrator (the “Agent”),

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrowers, the Lenders party thereto, Guarantors party
thereto and the Agent are party to that certain Second Lien Credit Agreement (as
amended by that certain First Amendment to Second Lien Credit Agreement, dated
as of July 7, 2017, that certain Second Amendment to Second Lien Credit
Agreement, dated as of January 9, 2018, and as further amended, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Second Lien Credit Agreement”; the Existing Second Lien Credit
Agreement as amended hereby, the “Amended Second Lien Credit Agreement”); and

WHEREAS, Holdings, the Borrowers, the Guarantors, certain of the Lenders and the
Agent have agreed to amend the Existing Second Lien Credit Agreement.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Incorporation of Terms. All capitalized terms not otherwise defined herein
shall have the same meaning as in the Amended Second Lien Credit Agreement.

 

2. Representations and Warranties. By execution of this Amendment, each Loan
Party certifies that:

 

  a. no Default or Event of Default has occurred and is continuing under the
Amended Second Lien Credit Agreement or under any other Loan Document;



--------------------------------------------------------------------------------

  b. all representations and warranties contained in the Amended Second Lien
Credit Agreement and the other Loan Documents are true and correct in all
material respects as of the date hereof, except to the extent that (A) such
representations or warranties are qualified by a materiality standard (in which
case such representations or warranties are true and correct in all respects),
(B) such representations or warranties expressly relate to an earlier date (in
which case such representations or warranties are true and correct in all
material respects as of such earlier date); (C) such representations or
warranties relate to Section 5.01(f) of the Amended Second Lien Credit Agreement
(in which case such representations or warranties are limited to clause (c) of
the definition of “Material Adverse Effect” in the Amended Second Lien Credit
Agreement);

 

  c. the execution, delivery and performance by each Loan Party party hereto and
thereto of this Amendment and the other documents executed in connection
herewith, and the consummation of the transactions contemplated hereby or
thereby, are within such Loan Party’s powers, have been duly authorized by all
necessary organizational action, and do not contravene (A) the charter or
by-laws or other organizational or governing documents of such Loan Party or
(B) law or any contractual restriction binding on or affecting any Loan Party,
except, for purposes of this clause (B), to the extent such contravention would
not reasonably be expected to have a Material Adverse Effect;

 

  d. no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance of this Amendment and
the other documents executed in connection herewith, in each case by any Loan
Party party thereto, that has not already been obtained if the failure to obtain
such authorization, approval or other action could reasonably be expected to
result in a Material Adverse Effect;

 

  e. this Amendment has been duly executed and delivered by each Loan Party
party hereto, constitutes the legal, valid and binding obligation of each Loan
Party party hereto enforceable against such Loan Party in accordance with its
terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity); and

 

  f.

the execution, delivery and performance by each Loan Party of this Amendment and
the other documents executed in connection herewith, and the consummation of the
transactions contemplated hereby or thereby, will not conflict with, constitute
a default under or violate any of the terms, conditions or provisions of (i) the
Indenture for the Existing Second Lien Notes, (ii) the Security Agreement,
(iii) the Existing Intercreditor Agreement, (iv) the First Lien Credit
Agreement, (v) the Letter of Credit Reimbursement Agreement, dated as of
December 28, 2016, by and among Holdings, the Borrowers, certain financial
institutions and Citibank, N.A. as administrative agent and issuing bank, as
amended, modified, supplemented or restated and in effect from time to time,
(vi) that certain Second Amended and Restated Loan Agreement, dated as of
October 18, 2017, by and

 

-2-



--------------------------------------------------------------------------------

among JPP, LLC, JPP II, LLC, Sears, Roebuck and Co, Kmart Corporation and the
other borrower parties thereto, as amended, modified, supplemented or restated
and in effect from time to time, (vii) that certain Amended and Restated Loan
Agreement, dated as of May 22, 2017, by and among JPP, LLC, JPP II, LLC, Cascade
Investment, L.L.C., Sears, Roebuck and Co, Kmart Corporation and the other
borrower parties thereto, as amended, modified, supplemented or restated and in
effect from time to time, (viii) that certain Receivables and Participation
Purchase Agreement, dated as of June 15, 2017, by and among Kmart Operations
LLC, Sears Operations LLC, Holdings, JPP, LLC and JPP II, LLC, as amended,
modified, supplemented or restated and in effect from time to time and (ix) that
certain Term Loan Credit Agreement, dated as of January 4, 2018, among Holdings,
the Borrowers, the guarantors party thereto from time to time, the lenders party
thereto from time to time and JPP, LLC, as administrative agent and collateral
administrator, as amended, modified, supplemented or restated and in effect from
time to time.

 

3. Release by Loan Parties. Each Loan Party hereby acknowledges and agrees that
it has no actual knowledge of any defenses or claims against any Lender, the
Agent, or any of their respective Affiliates, or any of their respective
officers, directors, employees, attorneys, representatives, predecessors,
successors, or assigns with respect to the Obligations, and that if such Loan
Party now has, or ever did have, any defenses or claims with respect to the
Obligations against any Lender, the Agent , or any of their respective
Affiliates or any of their respective officers, directors, employees, attorneys,
representatives, predecessors, successors, or assigns, whether known or unknown,
at law or in equity, from the beginning of the world through this date and
through the time of effectiveness of this Amendment, all of them are hereby
expressly WAIVED, and each Loan Party hereby RELEASES each Lender, the Agent and
each of their respective Affiliates and their respective officers, directors,
employees, attorneys, representatives, predecessors, successors, and assigns
from any liability therefor.

 

4. Amendments to Existing Second Lien Credit Agreement.

 

  a. Section 1.01 of the Existing Second Lien Credit Agreement is hereby amended
by deleting clause (h) of the definition of “Permitted Debt” set forth therein
and replacing it in its entirety with the following:

“(h) other Debt in an amount not to exceed $1,250,000,000 in the aggregate
outstanding at any time;”

 

  b. Section 1.01 of the Existing Second Lien Credit Agreement is hereby amended
by adding the following definition in alphabetical order:

“Third Amendment Effective Date” means the “Amendment Effective Date” as defined
in the Third Amendment to Second Lien Credit Agreement, dated as of February 7,
2018, among Holdings, the Borrowers, the Guarantors party thereto, the Lenders
party thereto and the Agent.

 

-3-



--------------------------------------------------------------------------------

  c. Section 2.02(c) of the Existing Second Lien Credit Agreement is hereby
amended by deleting the phrase “179 days” and replacing it with “270 days”.

 

  d. Section 2.02 of the Existing Second Lien Credit Agreement is hereby amended
by deleting the proviso at the end of Section 2.02 and replacing it in its
entirety with the following:

“provided, the aggregate principal amount of all Line of Credit Loans
outstanding hereunder, after giving effect to any Line of Credit Loan proposed
to be made pursuant to this Section 2.02, shall not exceed $600,000,000.”

 

  e. Section 6.02(j)(iii)(C) of the Existing Second Lien Credit Agreement is
hereby amended and restated in its entirety as follows:

“(C) Other prepayments of Debt so long as at the time of any such prepayment and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing. Further, if Holdings, the
Borrowers or any of their Subsidiaries shall prepay any Debt (including Debt
owed by a Loan Party to a Subsidiary that is not a Loan Party, but excluding
other Debt owed to Holdings or any of its Subsidiaries and excluding Priority
Obligations) on any date (each, a “Prepayment Date”) then the Borrowers shall
not permit Capped Excess Availability to be less than 12.5% of the Line Cap (or
such lesser amount as may be permitted under the First Lien Credit Agreement) at
any time from the Prepayment Date until one year following the Prepayment Date;
provided this sentence shall not apply to (x) prepayments of Debt (for the
avoidance of doubt, other than intercompany Debt) (A) with the proceeds of the
incurrence of Permitted Debt as long as the maturity of such Permitted Debt
(i) with respect to Permitted Debt prepaying Debt having a maturity of one year
or less, is at least sixty (60) days later than the maturity of the Debt so
refinanced, or (ii) with respect to all other Debt, is later than the maturity
of the Debt so refinanced and the latest Termination Date, or (B) with the
proceeds from the issuance of equity interests in a Group Member (other than to
another Group Member), or (C) in a principal amount not to exceed $25,000,000 in
the aggregate in any fiscal year and (y) solely for the 60 day period commencing
with the date that is 60 days prior to the maturity date (as in effect on the
Third Amendment Effective Date) of the Existing Second Lien Notes outstanding on
the Third Amendment Effective Date (without regard to any notes issued in
exchange or replacement therefor, or in lieu thereof), prepay the Existing
Second Lien Notes in an aggregate principal amount not to exceed $150,000,000
during the term of this Agreement, commencing with the Third Amendment Effective
Date.”

 

-4-



--------------------------------------------------------------------------------

  f. Section 6.02(j) of the Existing Second Lien Credit Agreement is hereby
amended by adding the following sentence at the end thereof:

“The consummation of a cashless offer to exchange outstanding Permitted Debt for
new Permitted Debt shall not be prohibited by this Section 6.02(j) so long as
the maturity date of such new Permitted Debt is no earlier than the earlier of
(1) the maturity date of the Debt being exchanged and (2) the date that is one
year after the latest Termination Date. For the avoidance of doubt, the last
sentence of Section 6.02(j)(iii)(C) shall not apply to any such exchange.”

 

  g. Footnote 21 to Exhibit L to the Existing Second Lien Credit Agreement is
hereby amended by deleting the phrase “179 days” and replacing it with “270
days”.

 

  h. Except as provided herein, all of the terms and conditions of the Existing
Second Lien Credit Agreement shall remain in full force and effect.

 

5. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) that each of the following conditions
precedent has been fulfilled as determined by the Agent:

 

  a. This Amendment shall have been duly executed and delivered by Holdings, the
Borrowers, the Required Lenders and the Agent, and the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.

 

  b. All action on the part of Holdings and the Borrowers necessary for the
valid execution, delivery and performance by Holdings and the Borrowers of this
Amendment shall have been duly taken. The Agent shall have received corporate
resolutions of Holdings authorizing the entrance of Holdings and the Borrowers
into this Amendment.

 

  c. After giving effect to this Amendment, Capped Excess Availability shall not
be less than $150,000,000.

 

  d. The Borrowers shall have paid all fees, expenses and other amounts due and
owing to the Agent and the Lenders that have executed this Amendment.

 

6. Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto, the Lenders and their respective
successors and assigns.

 

7. Expenses. The Borrowers shall reimburse the Agent for all reasonable and
documented out-of-pocket expenses incurred in connection herewith, including,
without limitation, reasonable attorneys’ fees.

 

-5-



--------------------------------------------------------------------------------

8. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

9. Acknowledgement and Reaffirmation. This Amendment shall amend the Existing
Second Lien Credit Agreement, but is not intended to, and shall not, constitute
a novation thereof or in any way impair or otherwise affect the rights or
obligations of the parties thereunder (including with respect to loans and
representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. The Existing Second Lien Credit
Agreement as amended hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered, as well as
all Liens created, pursuant to or in connection with the Existing Second Lien
Credit Agreement (as amended) shall remain in full force and effect, each in
accordance with its terms (as amended). Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms as of
the date hereof the covenants and agreements contained in this Amendment and
each Loan Document to which it is a party, including in each case such covenants
and agreements as in effect immediately after giving effect to this Amendment
and the transactions contemplated hereby, (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents, (d) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and secure the
Secured Obligations (as defined under the Security Agreement), including those
Obligations arising under the Amended Second Lien Credit Agreement and
(e) agrees that neither this Amendment nor any other document executed in
connection herewith shall in no manner impair or otherwise adversely affect any
of the Liens granted in or pursuant to the Loan Documents. Each Guarantor hereby
confirms that its guarantee under the Amended Second Lien Credit Agreement
remains unaltered and in full force and effect and hereby reaffirms, ratifies
and confirms the terms and conditions of such guarantee.

 

10. Liens Unimpaired. Neither the modification of the Amended Second Lien Credit
Agreement effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment: (a) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document,
and such Liens continue unimpaired with the same priority to secure repayment of
all Obligations, whether heretofore or hereafter incurred; or (b) requires that
any new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

 

11. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

-6-



--------------------------------------------------------------------------------

12. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

[Remainder of page intentionally left blank; Signature pages follow.]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

SEARS HOLDINGS CORPORATION By:   /s/ Robert A. Riecker Name:   Robert A. Riecker
Title:   Chief Financial Officer

 

SEARS ROEBUCK ACCEPTANCE CORP. By:   /s/ Robert A. Riecker Name:   Robert A.
Riecker Title:   Vice President, Finance

 

KMART CORPORATION By:   /s/ Robert A. Riecker Name:   Robert A. Riecker Title:  
Chief Financial Officer

[Signature page to Third Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

A&E FACTORY SERVICE, LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President A&E HOME DELIVERY, LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President A&E LAWN & GARDEN, LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President A&E SIGNATURE SERVICE, LLC By:
 

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President CALIFORNIA BUILDER APPLIANCES,
INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer FLORIDA BUILDER
APPLIANCES, INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer

[Signature page to Third Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

KLC, INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President KMART HOLDING CORPORATION By:
 

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer KMART OF MICHIGAN,
INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President KMART OF WASHINGTON LLC By:
Kmart Corporation, as Sole Member By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer KMART OPERATIONS LLC
By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer KMART STORES OF
ILLINOIS LLC By: Kmart Corporation, as Sole Member By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer

[Signature page to Third Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

KMART STORES OF TEXAS LLC By: Kmart Corporation, as Sole Member By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer KMART.COM LLC By:
BlueLight.com, Inc., as Sole Member By:  

/s/ Lawrence J. Meerschaert

Name:   Lawrence J. Meerschaert Title:   Vice President of BlueLight.com, Inc.,
the Sole Member of Kmart.com LLC MYGOFER LLC By: Kmart Corporation, as Sole
Member By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer PRIVATE BRANDS, LTD.
By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President SEARS BRANDS MANAGEMENT
CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

[Signature page to Third Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

SEARS HOLDINGS MANAGEMENT CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   President SEARS HOME IMPROVEMENT PRODUCTS,
INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   President SEARS OPERATIONS LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer SEARS PROTECTION
COMPANY By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President SEARS PROTECTION COMPANY
(FLORIDA), L.L.C. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President SEARS, ROEBUCK AND CO. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer

[Signature page to Third Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

SEARS, ROEBUCK DE PUERTO RICO, INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President SOE, INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President STARWEST, LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

[Signature page to Third Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

JPP, LLC, as Agent and as a Lender By:  

/s/ Edward S. Lampert

Name:   Edward S. Lampert Title:   Member

[Signature page to Third Amendment to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

JPP II, LLC, as a Lender By: RBS Partners, L.P., as Manager By: ESL Investments,
Inc., as General Partner By:  

/s/ Edward S. Lampert

  Name: Edward S. Lampert   Title:   Chairman and Chief Executive Officer

[Signature page to Third Amendment to Second Lien Credit Agreement]